 Case: 4:18-cv-00764-NAB Doc. #: 64 Filed: 04/27/20 Page: 1 of 2 PageID #: 254



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 PIERRE WATSON,                                     )
                                                    )
                  Plaintiff,                        )
                                                    )
           v.                                       )          No. 4:18-cv-00764-NAB
                                                    )
 ZACHARY DRISKILL, et al.,                          )
                                                    )
                  Defendants,                       )

                                 MEMORANDUM AND ORDER

        This matter is before the Court on remand from the United States Court of Appeals for the

Eighth Circuit for the limited purpose of determining plaintiff Pierre Watson’s in forma pauperis

status and assessing appellate filing fees pursuant to 28 U.S.C. § 1915. (Docket No. 62). Plaintiff

has not paid the appellate filing fee or filed a motion for leave to proceed in forma pauperis on

appeal. As a result, the Court will order plaintiff to either pay the full appellate filing fee or file a

motion for leave to proceed in forma pauperis. If plaintiff files a motion for leave to proceed in

forma pauperis, he must provide the Court with a certified copy of his prison account statement as

required by 28 U.S.C. § 1915(a).

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff shall, within thirty (30) days of the date of this

order, either pay the full $505 appellate filing fee or file a motion for leave to proceed in forma

pauperis on appeal.

        IT IS FURTHER ORDERED that if plaintiff files a motion for leave to proceed in forma

pauperis, he must provide a certified copy of his prison account statement for the six-month period

immediately preceding the filing of the notice of appeal.
 Case: 4:18-cv-00764-NAB Doc. #: 64 Filed: 04/27/20 Page: 2 of 2 PageID #: 255



       IT IS FURTHER ORDERED that the Clerk of Court shall mail to plaintiff a copy of the

Motion to Proceed in Forma Pauperis – Prisoner Cases form.




                                              NANNETTE A. BAKER
                                              UNITED STATES MAGISTRATE JUDGE

Dated this 27th day of April, 2020.




                                             2
